Citation Nr: 0115461	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a neck 
injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to 
November 1974, and had a period of active duty for training 
from August 11, 1985 to August 30, 1985.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 2000 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The issue of service connection for a neck disability was 
certified to the Board for appellate review.  The Board's 
review of the claims folders revealed that in a May 1986 
rating decision, service connection was previously denied for 
a neck disability characterized as residuals of a whiplash 
injury.  The appellant had initially claimed service 
connection for a neck disability due to an inservice whiplash 
injury.  When he filed his claim in February 2000, he 
indicated he claimed service connection for a neck injury 
incurred when he fell down a well.  A new theory of 
entitlement for the same disability does not constitute new 
claim. Bielby v. Brown, 7 Vet. App. 260, 264-65 (1994), 
Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).  
Therefore, new and material evidence is required to reopen 
the claim.  Notwithstanding the RO's action, the Board is 
required to address the issue of whether new and material 
evidence has been submitted so as to reopen the appellant's 
claim, prior to considering the claim on the merits.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).

As stated in Barnett, the new and material evidence 
requirement is a material legal issue which must be addressed 
by the Board, regardless of whether the RO readjudicated the 
claim on its merits.  If the Board were to adjudicate the 
claim on the merits without resolving the new and material 
evidence issue, its actions would violate its statutory 
mandate set forth in 38 U.S.C.A. §§ 7104(b) and 5108. Id.

Thus, the issue of entitlement to service connection for a 
neck injury has been recharacterized on the first page of 
this decision.  The Court has indicated that when the Board 
addresses a question not considered by the RO, it must 
consider whether the veteran had notice of that issue and 
whether he would be prejudiced by lack of such notice.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In the 
instant case, the Board concludes that the appellant would 
not be prejudiced by such an action in that its consideration 
of the new and material evidence question involves the review 
of the same matter and evidence as the RO's determination on 
the merits.  The appellant was advised of the law and 
regulations governing such claims in 1997 and 1999, and in 
relation to another issue that is part of the instant appeal.  
The appellant has presented argument and identified and 
submitted evidence.  Furthermore, through the RO's actions, 
the appellant has received the greater benefit of having his 
claim considered on the merits for the second time without 
the RO first determining if new and material evidence was 
presented.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is currently manifested 
by puretone threshold averages of 79 decibels on the right 
and 46 decibels on the left.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
92 percent in the left ear.

2.  Service connection for residuals of a neck injury was 
denied in November 1999.  The appellant did not appeal.

3.  The evidence submitted in support of the petition to 
reopen the claim for service connection for residuals of a 
neck injury is cumulative of that which was before the RO in 
November 1999.

4.  Service connection for tinnitus was denied in a May 1986 
rating decision.  The appellant did not appeal.

5.  The evidence submitted in support of the petition to 
reopen the claim for service connection for tinnitus is 
cumulative of the facts known at the time of the May 1986 
rating decision.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§  4.85, 4.86 
(2000).

2.  The November 1999 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for residuals of a neck injury has not been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156, 20.200, 20.201, 20.302, 20.1103 (2000).

3.  The May 1986 rating decision denying service connection 
for tinnitus is final.  New and material evidence sufficient 
to reopen the claim has not been received.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156, 20.200, 
20.201, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Bilateral hearing loss disability.

Service connection for bilateral hearing loss disability was 
established in a May 1986 rating decision and the disability 
was assigned a noncompensable evaluation.  The Board denied a 
compensable evaluation in a December 1990 decision, and the 
RO has confirmed and continued the noncompensable evaluation 
in subsequent decisions, as well as in the rating decision 
under current appellate review.  The appellant contends that 
a compensable evaluation is warranted since the evidence 
established that his hearing was worse than before.  He wears 
hearing aids and has difficulty hearing conversation when 
there is background noise.  

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and issued 
during the pendency of this appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the claim 
for a compensable evaluation.  The appellant and the 
representative have been advised of the evidence that would 
by provided by the RO and the evidence to be provided by the 
claimant.  The RO has made every reasonable effort to develop 
relevant records adequately identified by the appellant, 
including VA Medical Center and private medical records.  The 
appellant was advised in June 2000 that he could submit 
additional private medical evidence to support his 
contentions.  Service medical records were obtained and 
associated with the claims folder.  In fact, it appears that 
all evidence identified by the appellant relative to this 
claim has been obtained and associated with the claims 
folder.  The appellant was afforded a VA audiology 
examination in March 2000 and a copy of the report was 
associated with the file.  Furthermore, there is no 
indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination and the puretone threshold average, which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2000).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id. 

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.85(c) (2000). 

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000). 

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2000). 

In December 1999. Dr. Pate submitted a note that stated that 
the appellant had a moderate to severe hearing loss and 
needed hearing aids.

A VA audiology examination was conducted in March 2000.  The 
appellant reported a decrease in hearing acuity bilaterally 
since his last evaluation in 1999.  He continued to have 
difficulty understanding speech in the presence of competing 
background noise even with the use of his hearing aids.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
35
75
85
90
LEFT
X
40
75
100
100

Puretone threshold average was 79 decibels on the right and 
46 decibels on the left.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 92 
percent in the left ear.  These results were slightly worse 
than those obtained in September 1999.  Speech reception 
thresholds were in agreement with puretone responses and word 
recognition scores were good bilaterally.

The assignment of disability ratings for hearing impairment 
are derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations produce a 
noncompensable disability evaluation.  38 C.F.R. § 4.85, 
Table VI, VII; Diagnostic Code 6100 (2000).  Based on the 
results of the audiologic examination, the provisions of 
38 C.F.R. §§ 4.85(c), 4.86(a), and 4.86(b) do not apply in 
this case.  The Board concludes that there is no conflict in 
the evidence.  However, the preponderance of the evidence is 
against the claim, and a compensable evaluation is not 
warranted.  The appellant's assertions do not serve a basis 
for the award of an increased evaluation.  38 U.S.C.A. 
§ 5107, Lendenmann, 3 Vet. App. at 349.  Although the VA 
examiner concurred with appellant's assertion that his 
hearing loss disability had worsened since his last 
examination, by application of the rating criteria for 
evaluating hearing loss disability, this appellant's hearing 
loss disability does not fall into the range for a 
compensable evaluation.  


New and material evidence claims.

A determination on a claim by the agency of original 
jurisdiction or which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
The May 1986 rating decision that denied service connection 
for tinnitus is final.  The November 1999 rating decision 
that found new and material evidence had not been submitted 
to reopen a claim for service connection for residuals of a 
neck injury is final.

When faced with a petition to reopen a previously and 
finally disallowed claim, the Board must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156 (a) (2000).  New and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration.  It is neither 
cumulative nor redundant and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veterans Claims Assistance Act specifically states that 
nothing in this section shall be construed to require the 
Board to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); to be codified at 38 U.S.C.A. § 5103A (f).  If a 
petition to reopen a claim is denied, the inquiry ends, and 
Board does not proceed to determine whether the duty to 
assist has been met.

However, the Board has considered prior precedent that 
established that VA is obligated to advise a claimant of the 
kind of evidence needed to reopen a previously denied claim, 
see Graves v. Brown, 8 Vet. App. 522 (1996).  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the RO has 
fulfilled its obligation to advise the appellant of the 
evidence needed to reopen a previously denied claim in the 
Statement of the Case issued in April 2000.

Neck disability.

Service connection for a neck disability, characterized as a 
whiplash injury, was denied in a May 1986 rating decision.  
The appellant did not appeal.  In June 1997 and in November 
1999, the RO found that new and material evidence had not 
been submitted, and the petition to reopen the claim for 
service connection for residuals of a whiplash injury to the 
neck was denied.  The appellant did not appeal these 
decisions.  The November 1999 rating decision that found new 
and material evidence had not been submitted to reopen a 
claim for service connection for residuals of a neck injury 
is final.

The evidence before the RO at the time of the November 1999 
rating decision is summarized as follows:

No neck abnormalities were identified at entry in service in 
July 1965 or on periodic examination in January 1967.  The 
appellant fell 35-feet down a well in September 1968.  He was 
bruised.  Physical examination was negative for fracture.  No 
neck abnormalities were noted on service examinations 
conducted in May 1973, April 1974, or November 1974.  In 
August 1985, the appellant sustained a blast injury during a 
period of active duty for training.  He complained of right-
sided neck pain below the ear.  He had no trouble with head 
movement but movement to the left hurt.  On physical 
examination there was mild muscle spasm in the right 
sternocleidomastoid muscle.  There was tenderness of the 
trapezius and in the sternocleidomastoid area.  Right neck 
muscle spasm was diagnosed.  He was referred for further 
evaluation in October 1985.  On physical examination the 
cervical spine was nontender and the trapezius was tender 
bilaterally.  He underwent physical therapy with improvement 
in neck pain.  A whiplash neck injury to the neck muscles was 
diagnosed.

On VA examination in April 1986, the examiner reported by 
history only but not clinically apparent, and nonlimiting, 
right cervical pain occurring with certain motions.  The 
complaint was compatible with unresolved muscular and 
ligamentous strain in this region.  There were no significant 
changes reported on X-ray of the cervical spine.

On VA examination in February 1997, the appellant reported 
the prior whiplash injury and complained that his neck 
muscles hurt.  The examiner reported that the alleged muscles 
involved moved the head without pain and that there was full 
cervical spine range of motion.  Minimal arthritis was 
present on X-ray examination of the cervical spine.  The 
examiner concluded that there were no residuals from the 
whiplash injury in the cervical region.  

VA Medical Center records in evidence at the time of the 
November 1999 rating decision revealed an August 1999 
diagnosis of status post cervical spine trauma, cervical 
radiculopathy.

The evidence submitted in support of the petition to reopen 
the claim for service connection for a neck disability is 
summarized as follows:

Duplicate copies of service medical records were submitted.

Private medical records from January 2000 documented X-ray 
studies, magnetic resonance imaging, and computed tomography 
scans of the cervical spine that revealed a suggestion of 
herniated nucleus pulposus without stenosis.  Chronic 
reinnervation changes were seen in the cervical paraspinal 
muscles on electromyography.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the prior denial(s).  At the time of the 
prior denials, the evidence before the RO consisted of an 
inservice diagnosis of a whiplash injury during a period of 
active duty for training.  Post-service examinations in 1986 
and in 1997 found no objective evidence of residuals of the 
inservice whiplash injury.  There was an August 1999 
diagnosis of status post cervical spine trauma, cervical 
radiculopathy.  The basis of the denial was that, although an 
inservice injury was established, competent evidence of post-
service residuals attributed to that inservice injury had not 
been presented.  The August 1999 diagnosis of status post 
cervical spine trauma without any further explanation was 
insufficient to provide a nexus between an inservice injury 
and a current disability.

The evidence submitted in support of the petition to reopen 
the claim fails to cure the evidentiary defect that existed 
at the time of the November 1999 rating decision, as it 
consists entirely of evidence of post-service neck 
disability.  Evidence of post-service neck disability was of 
record at the time of the November 1999 rating decision, 
therefore the evidence submitted is cumulative of what was 
previously before the RO.  The mere confirming of a 
previously known fact is cumulative and therefore not new and 
material.  Sagainza v. Derwinski, 1 Vet. App. 575, 579 
(1991); Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).



Tinnitus.

Service connection for tinnitus was denied in a May 1986 
rating decision.  The evidence before the RO at the time of 
that decision is summarized as follows:

The appellant claimed service connection for hearing problems 
in both ears, which he dated to 1970.

At the time of his enlistment examination in July 1965, 
although hearing loss was identified, tinnitus was denied by 
the appellant and not noted by the examiner.  In November 
1965, the appellant reported a long pre-service history of 
tinnitus which he indicated had increased after exposure to 
rifle fire.  In June 1968, he reported a longstanding problem 
with tinnitus.  In August 1985, the appellant was 
approximately 50-feet away from the accidental detonation of 
explosives, and he was subsequently treated for complaints of 
severe ringing in his ears among other complaints.  The final 
diagnosis was bilateral high frequency hearing loss and 
whiplash neck injury.  On VA examination in April 1986, the 
appellant reported constant, bilateral tinnitus.  A letter 
submitted by a private medical examiner had identified 
hearing loss only.

The evidence submitted in support of the petition to reopen 
the claim for service connection for tinnitus is summarized 
as follows:

The appellant claimed that he incurred tinnitus in service.

The appellant submitted duplicate copies of service medical 
records and service records that documented the August 1985 
inservice accidental detonation injuries and subsequent 
evaluations.  He submitted a December 1999 note from a 
private examiner, Dr. Pate, who indicated that the appellant 
had ringing in his ears (tinnitus) and that there was no 
treatment for that.  

A VA audiology examination was conducted in March 2000 and 
the report was submitted in support of the petition.  The 
appellant reported noise exposure in service including 
exposure to small arms fire, artillery, diesel engine noise 
and combat noise exposure while serving in Vietnam.  He 
denied any occupational or recreational noise exposure.  The 
appellant reported sudden onset following acoustic trauma.  
The tinnitus was reported to be bilateral and constant.  The 
appellant felt that his tinnitus was caused by noise trauma 
that occurred in 1988.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the prior denial(s).  At the time of the May 
1986 rating decision, the evidence before the RO consisted of 
a normal entrance examination with multiple inservice 
statements by the appellant that tinnitus had preexisted 
service.  The appellant had sought treatment for ear 
complaints that included tinnitus in service in 1965 and 
1968.  There was evidence of acoustic trauma in August 1985 
after which the appellant complained of severe tinnitus, but 
during later evaluation in October 1985, tinnitus was not 
reported.  At the time of the April 1986 VA examination, the 
appellant reported constant, bilateral tinnitus.  Service 
connection was denied on the basis that tinnitus preexisted 
service and there was no competent evidence of aggravation 
during service.

The evidence submitted to support the petition to reopen the 
claim fails to cure the evidentiary defect that existed at 
the time of the May 1986 rating decision.  Competent 
evidence of aggravation of preexisting tinnitus, in other 
words an increase in disability rather than a temporary 
exacerbation, during service was not presented.  No evidence 
was presented to rebut the finding that tinnitus preexisted 
service.  The evidence submitted confirms that which was 
known at the time of the May 1986 rating decision; that the 
appellant had reported preexisting tinnitus, that he 
experienced acoustical trauma in service, and that he 
reported tinnitus post-service.  The mere confirming of a 
previously known fact is cumulative and therefore not new 
and material.  Sagainza, 1 Vet. App. at 575; Godwin v. 
Derwinski, 1 Vet. App. at 419.  To the extent that the 
appellant or his representative contends that tinnitus was 
aggravated by the inservice acoustical trauma, such 
statements, being in effect lay speculation on medical 
issues involving the etiology of a disability, are not 
probative to the claim on appeal and are deemed to be not 
material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such 
purpose and thus not material); see also Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot service as the predicate to reopen a claim under 38 
U.S.C.A. § 5108).


ORDER

An increased rating for bilateral hearing loss disability is 
denied.  The petition to reopen the claim for service 
connection for residuals of a neck injury is denied.  The 
petition to reopen a claim for service connection for 
tinnitus is denied.


REMAND

Service connection claims.

Service connection for a bilateral knee and back disability 
was denied in a March 2000 rating decision which is the 
subject of the instant appeal, on the basis that the claims 
were not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board has not discovered any 
particular piece of evidence that has been identified but not 
developed, and in a June 2000 letter, the RO advised the 
appellant that he could submit additional private medical 
evidence.  However, the RO must comply with the notice 
provisions of the VCAA.

This Remand serves as notice to the appellant that competent 
evidence of post-service knee or back disability that has 
been attributed to an inservice disease or injury has not 
been presented.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



